Citation Nr: 0333787	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-00 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from October 1963 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board notes that the issue of service connection for 
hypertension was originally received in May 1970, and 
subsequently denied, in May 1970.  The veteran resubmitted 
his claim for service connection for hypertension in April 
2001.  In August 2001, the RO denied the claim because there 
was a lack of new and material evidence.  Upon appeal, in 
January 2003, the Board found that new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for hypertension and in June 2003 the 
Board remanded the case for the RO's initial consideration of 
a the additional evidence and readjudication of the claim.  
The Board finds that the RO has complied with the remand 
instructions by means of a December 2001 statement of the 
case.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no evidence of hypertension in the service 
medical records.  There is no competent evidence of record of 
and his period of active service.


CONCLUSION OF LAW

Service connection for hypertension is not established. 38 
U.S.C.A. §§ 1110, 1112, 1131,  5107 (West 2002); 38 C.F.R. §§ 
3.303,  3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA. 
That is, by way of the August 2001 rating decision and the 
December 2001 statement of the case, the RO provided the 
veteran and his representative with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claims. In addition, the RO's July 2001 
letter concerning the service connection claim for 
hypertension explained the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of the parties to identify and secure 
evidence. The Board is therefore satisfied that the RO has 
afforded the veteran all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court of Appeals 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
In this case, however, the July 2001 letter did not specify a 
time period within which to submit additional evidence.   
Therefore, the Board finds compliance with the Paralyzed 
Veterans of America decision and that there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

With respect to the duty to assist, the RO has secured 
service medical records, VA treatment records, private 
medical records, and secured an examination. Accordingly, the 
Board finds that the duty to assist has been met. 38 U.S.C.A. 
§ 5103A.

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Because the 
RO has already provided all notice and assistance required by 
the VCAA, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard, 4 Vet. App. at 392-94.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (listing 
applicable chronic diseases, such as cardiovascular-renal 
disease, including hypertension).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Complete review of the claims folder fails to reveal a nexus 
between the veteran's current hypertension and service.  The 
veteran's service medical records including the March 1963 
pre-induction examination, the October 1963 induction, and 
the veteran's September 1965 separation examination are 
negative for symptoms of high blood pressure or hypertension.  
Respectively each examination registered the veterans' blood 
pressure at 122/76, 140/80, and 138/86.  "The term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater."  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).

The Board notes that the veteran's discharge examination 
records his blood pressure at 138/86.  Notwithstanding, the 
veteran alleges in a July 2003 statement that upon discharge, 
his blood pressure reading prompted the physician to 
recommended that he be hospitalized for at least two weeks.  
The veteran refused this treatment because he wanted to be 
released from service.  The veteran avers that this physician 
who treated him while in service is now deceased and that he 
kept no records.  Although the veteran presents this 
statement as evidence of in service diagnosis of 
hypertension, there is no evidence in the records that the 
veteran is qualified to make such a diagnosis.  This lay 
statement, while credible with regard to the veteran's 
subjective complaints and history, are not sufficient 
competent evidence for the purpose of showing a nexus between 
the veteran's current hypertension and service. 

Medical diagnoses and matters of medical etiology involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained medical professional.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Additionally, the veteran's private medical records do not 
reveal treatment for hypertension within in one year of 
service.  The veteran's July 2001 statement provides that 
private medical records, from four physicians regarding 
treatment from 1965 to 1982 for hypertension, were destroyed.  
The veteran did submit records from a Dr. Puig.  Dr. Puig's 
1970 statement relates treatment from June 1957 until March 
1970 for abdominal distress "as well as a multiplicity of 
symptoms."  However, these private medical records do not 
reveal treatment for high blood pressure until July 1967.  In 
July 1967 the veteran's blood pressure was recorded at 160/90 
and the veteran reported that he was extremely nervous.  The 
veteran was prescribed medication for his nervousness, 
nonetheless, several days later his blood pressure was still 
elevated at 170/90.  Subsequently, the veteran was prescribed 
hypertension medication and his blood pressure lowered to 
within normal limits.  In January 1968 the veteran's blood 
pressure was 130/70; in January 1970 it was 130/80; and at 
the veteran's last visit in March 1970 his blood pressure was 
recorded at 120/80.  Accordingly, with no evidence of 
hypertension within in one year of service the Board finds 
that the veteran's current disability of hypertension does 
not fall within the parameters of a chronic disease in 
accordance with 38 U.S.C.A. § 1112(a)(1); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

Finally, the April 2003 examination diagnosis revealed that 
the veteran suffered from "hypertension, mild, well-
controlled with the etiology being hypertension."  The Board 
notes that the veteran claims, in his September 2001 notice 
of disagreement, that he was treated in service for high 
blood pressure "but the military attending physician was of 
the opinion that sinusitis medication was altering my blood 
pressure."  There is no evidence in the service medical 
records of such treatment.  Moreover, the examiner found that 
there was no evidence that the veteran's hypertension was 
secondary to "his active duty service or any medication or 
any treatment for his allergic rhinitis and sinusitis."  
Additionally, the examiner noted that that the veteran 
suffers from some emotional problems in the sense of anxiety 
which does elevate blood pressure and concluded that the 
veteran "has essential hypertension unrelated to his 
allergic rhinitis and sinusitis and whatever treatment he was 
treated with."

The Board finds that although the veteran may suffer from a 
current disability the evidence of record does not show a 
continuity of symptomatology.  The Board finds that the 
medical evidence of record does not substantiate a nexus 
between the veteran's period of service and his current 
disability.  The earliest recorded treatment for hypertension 
was in 1967, two years after his period of service.  
Additionally, the VA examiner opined that the veteran's 
hypertension was not a residual of his rhinitis and sinusitis 
medication.  Therefore, the Board finds that there is no 
continuity of symptomatology and that service connection for 
hypertension is not warranted.  38 C.F.R. § 3.303. 







ORDER

Service connection for hypertension is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



